Title: From Thomas Jefferson to Michael Garbut, 6 September 1807
From: Jefferson, Thomas
To: Garbut, Michael


                        
                            Sir
                            
                            Monticello Sep. 6. 07.
                        
                        On the reciept of your letter to me on the subject of an invention respecting sea-vessels I sent it to mr
                            Smith the Secretary of the Navy, to whom subjects of that kind belong. I now inclose you his answer, by which you will
                            percieve what he further requests from you. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    